Title: To James Madison from James Simpson, 22 June 1807
From: Simpson, James
To: Madison, James



Duplicate.No. 125.Sir
Tangier 22d. June 1807.

Meeting the desirable conveyance of the United States Schooner Enterprise returning to Washington, I have transcribed a quadruplicate of No. 124 and of The Emperours order respecting the Trade of Mogadore, which I have the honour of inclosing with this.
The two Gold Watches with Chains and Keys and six Metal Watches, which have been so many years on charge, being Articles in no ways suitable to be given to the people of this Country, I have taken the liberty of returning.
They are in a small Box, sealed with the lesser Office Seal and directed for you, which Captain Potter has taken charge of and will deliver to you.  I would also for same reason have sent the Dirk and small Sword on charge, but the former is not an object to trouble you with.  Mr Barclay used the Sword.  I understood him it was intended to be attached to this Office, but it shall be disposed of as you may direct.
I believe the handle of this Sword was made at Paris under the direction of Dr. Franklin.  As the Moors never carry a Sword of that kind, it certainly coud not have been intended to be given to any of them, tho’ stated in the Invoice of Presents Mr. Barclay brought from Philadelphia.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson

